Citation Nr: 1145866	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2009.  A hearing transcript has been associated with the claims file.  

In August 2009, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further development.  As discussed below, the Board finds that the current evidence of record is sufficient to grant the Veteran's claim.  Therefore, no further development is necessary.

As the Board noted in August 2009, the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  Accordingly, that issue was referred to the AOJ for appropriate action.  It is unclear whether any action has been taken on this matter, specifically to include the issuance of a rating decision or other adjudication.  As such, the Board still has no jurisdiction, and the issue of a TDIU is again REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he first sought mental health treatment after a 1999 work injury to the back which resulted in several surgeries, he has had continuous symptomatology including depression and anxiety since that time, and his currently diagnosed depressive disorder with anxiety has been medically linked to service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for depressive disorder with anxiety, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board's decision herein to grant service connection for depressive disorder with anxiety constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with such provisions.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that was proximately caused or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran seeks service connection for a psychiatric condition manifested by depression and anxiety, which he believes was caused by his service-connected disabilities, primarily the low back and diabetes mellitus.  See February 2006 claim, December 2007 substantive appeal, February 2009 hearing transcript; October 2011 written brief presentation from representative.  The Veteran has not claimed that any mental health symptoms are directly related to his military service.

The Veteran is in receipt of service connection for degenerative joint disease/ degenerative disc disease of the lumbar spine (low back disability), Type II diabetes mellitus (diabetes) with erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes, and tinnitus.  All of these disabilities were granted effective as of the date of his claim in February 2006.  

With respect to the low back, service connection was granted based on a documented injury during service which required significant treatment at that time, with complaints of continuous pain since that time, and several back surgeries after 2000.  Evidence obtained from the Social Security Administration indicates that the Veteran's back problems increased after a 1999 work injury from truck driving.

During a May 2010 VA examination, the Veteran primarily complained of depression and back pain.  He stated that his life had not been the same since his back surgery in 2000, and that he worries about losing a leg due to vascular problems.  The Veteran also stated that "everybody is dying off," specifying that two long-time off-and-on girlfriends died in 2005 and in approximately 2008.  

Medical evidence of record includes private treatment records dated from 2000 to 2002 that were obtained from the Social Security Administration, which primarily relate to the low back.  In a March 2000 pain management record, the Veteran denied any prior psychologic or psychiatric treatment.  There are also notations of difficulty sleeping (including secondary to pain) and the use of Valium, which the Board notes may be used to treat anxiety, in 2001 and 2002.    

Additionally, treatment records were obtained from private psychiatrist Dr. M.F. for the period from 2003 to 2005.  Such records reflect ongoing prescriptions for several psychiatric medications, including Lexapro, Effexor XR, and Cymbalta.  There are frequent notations of chronic back pain status post surgery, as well as mental health symptoms including depression, dysphoria, fatigue, insomnia, and anhedonia.  Additionally, a December 2003 note records a diagnosis of major depression (Axis I), pain disorder (Axis II), status post back injury/back pain/surgery (Axis III).  In the comments section, Dr. M.F. stated that the Veteran had chronic pain in the low back since 1999 associated with a truck driving injury, he was status post two major back surgeries in 2001 and 2002, and he had multiple pain management strategies.  The Veteran was noted to be increasingly depressed and despondent, and he was severely restricted in his activities.  

VA treatment records dated from August 2006 to July 2010 were also obtained from the Central Arkansas Health Care System.  It is apparent that many pages of treatment records during that period are not associated with the claims file, specifically to include records from 2006 to 2009, as the page numbers range from 1 to 351, but the majority of the page numbers are not of record.  Nevertheless, an incomplete consult request that appears to be from 2006 or 2007 reflects complaints of racing thoughts before bed and other symptoms related to worry, and a diagnosis of pain disorder associated with both psychological factors and a general medication condition - chronic.  A January 2007 progress note then indicates a diagnosis of major depression, mild with anxious features.  The provider recorded that the Veteran was predisposed to illness by a comorbid medical condition (chronic pain) and lack of a meaningful relationship with others, and that his illness was precipitated by the recent losses of his girlfriend and father.

VA treatment records dated in August 2009, January 2010, and May 2010 reflect mental health diagnoses including major depressive disorder and anxiety NOS, which are complicated by multiple disabilities including but not limited to diabetes mellitus and chronic low back pain.  An August 2009 record indicates that, concerning his depression, the Veteran felt disinterested in daily activities with his whole body hurting most of the time.  In a later August 2009 note, the provider recorded that the Veteran had experienced two recent deaths (an uncle and a neighbor), and that when he was last seen for mental health by VA it was also after a death.  In January 2010, the Veteran reported that he had recently "buried [a] friend" in Indiana.  He further reported that he spends most of the time in bed, stating that he has chronic pain and no ambition.  

The Veteran was afforded a VA mental health examination in May 2010.  As noted above, he primarily complained of depression and back pain at that time, as well as worrying about health issues with his legs and people close to him dying.  The examiner diagnosed depressive disorder not otherwise specified.  He opined that there was no evidence "from today's examination" that the Veteran's depression was specifically related to his back problems.  The examiner reasoned that the Veteran was seen by VA in January 2007 for an initial diagnostic assessment, and that he reported that his symptoms of depression began following the death of his girlfriend in 2004 from cancer and the death of his father in 2005 at that time.  The examiner also stated that there had been a number of others in the Veteran's life who had been injured or died, and that this contributed to the Veteran's depression.  

The specific January 2007 VA treatment record referred to by the VA examiner does not appear to be in the claims file.  However, an incomplete VA consult request that appears to be dated in 2006 or 2007 indicates that the Veteran reported seeing a psychiatrist in Indiana for adjustment problems related to the death of his father and girlfriend.  It is unclear whether this was Dr. M.F. or a different provider.  However, while many of the notations in the records from Dr. M.F. are illegible, there do not appear to be references to any recent deaths.  Rather, as summarized above, there were many notations related to symptoms including depression, or increasing depression, and chronic back pain from 2003 to 2005.  Further, as discussed above, the Veteran was noted to have problems sleep (including due to back pain) and to be taking psychiatric medication in 2001 and 2002.  

Accordingly, it does not appear that the VA examiner considered all evidence of record, and particularly the private treatment records indicating mental health symptoms related to back pain.  These private notations, including from Dr. M.F., appear to be prior to any deaths of friends of family members.  As noted above, Dr. M.F. related the Veteran's increasing depression to his back problems and restricted activities in 2003.  Moreover, there were several indications of depression or worry associated with back pain in the VA treatment records, as summarized above.  The Board notes that the Veteran's complaints of depression and worry during the VA examination are generally consistent with the available treatment records, as summarized above, as well as with his statements throughout the appeal.  As such, the Board finds his statements to this effect to be credible.  Further, a long-time friend of the Veteran's stated in August 2007 that the Veteran had great stress and depression as a result of longstanding back and leg pain and limited mobility.  As noted above, the Veteran is service-connected for both the low back and bilateral leg problems associated with diabetes.  

As such, when resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence of record generally reflects that he had continuous symptoms of depression and anxiety starting in approximately 2000, and that such symptoms increased with deaths of friends and family members.  The Board notes that this is not inconsistent with the VA examiner's opinion, which indicates that the deaths "contributed" to the Veteran's depression.  Further, while the Board has considered the VA examiner's opinion that there was no evidence relating the Veteran's depression specifically to his low back disability, it has little probative value because it does not appear to be based on all pertinent evidence of record.  Rather, the Board finds the other medical evidence of record to be more probative, as discussed above.  As noted above, VA treatment records reflect diagnoses of depressive disorder with anxiety.  Accordingly, applying the benefit of the doubt rule, the weight of the evidence establishes that the Veteran's currently diagnosed depressive disorder with anxiety is secondary to his service-connected disabilities, to include the low back disability.  Therefore, service connection is warranted on a secondary basis.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for depressive disorder with anxiety, as secondary to service-connected disabilities, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


